Citation Nr: 0519552	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
shoulder, acromioclavicular joint, status post clavicle 
resection, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active service from January 1994 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued service connection for arthritis 
of the right shoulder, acromioclavicular joint, status post 
clavicle resection, as 10 percent disabling.

A hearing before a Member of the Board was scheduled in July 
2004, for which the veteran failed to appear.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The evidence of record does not demonstrate that the 
veteran's arthritis of the right shoulder results in nonunion 
with loose movement or that his shoulder is dislocated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's right shoulder, acromioclavicular joint, status 
post clavicle resection, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, 
Diagnostic Code 5203 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and April 2002.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the January 2004 
SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Treatment records from Temple VA Medical Center (VAMC) have 
been received and associated with the claims folder.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  VA afforded 
the veteran examinations in January 2002 and October 2002.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonuninion 
with loose movement, or when there is dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical records from Temple VAMC dated in April 2002, which 
noted that the veteran was treated for chronic shoulder pain.  

Additionally, VA afforded the veteran an examination in 
January 2002 which noted that the veteran had pain, 
stiffness, swelling, weakness, fatigue, lack of endurance, 
and instability of the right shoulder for which he took over-
the-counter medication.  The veteran indicated that he 
initiated flare-ups by overusing his shoulder for over one 
week; on such occasions the veteran would experience severe 
pain for one week losing 100 percent function.  Upon 
examination, the examiner noted the right shoulder appeared 
to be equal in size and consistency of the left with no 
apparent evidence of muscle atrophy, muscle rigidity, muscle 
spasm, or muscle wasting.  Additionally, there was a healed 
one-inch surgical scar.  The examiner found forward flexion 
to be 0 to 120 degrees, abduction was 0 to 120 degrees, 
external rotation was 0 to 45 degrees, and internal rotation 
was from 0 to 45 degrees.  The veteran had pain at the peak 
of range of motion for each motion.  An x-ray revealed 
surgical change of amputation of distal clavicle, that the 
humeral glenoid joint was intact, and there was no active 
disease.  The diagnosis was status post-surgical repair of 
the right clavicle and tendonitis of the right shoulder. 

VA afforded the veteran another examination in October 2002, 
in which the veteran indicated that he had a history of right 
shoulder pain for which he had a procedure in 1997.  Upon 
examination, there was no objective evidence of pain on 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding on movement.  
Additionally, there was no evidence of ankylosis, upon 
palpation there was no tenderness, and range of motion 
testing demonstrated no discomfort or loss of mobility.  
Range of motion for forward flexion was 0 to 180 degrees, 
abduction was 0 to 180 degrees, external rotation was 0 to 90 
degrees and internal rotation was 0 to 90 degrees.  It was 
further noted that the veteran's shoulders were essentially 
symmetrical with the exception of a well- healed 3 x 0.3 cm 
surgical scar of the right shoulder.  The diagnosis was 
status post Mumford procedure for the right shoulder.  

The veteran's arthritis of the right shoulder is currently 
rated as 10 percent under Diagnostic Code 5203.  The medical 
evidence does not show nonunion with loose movement or 
dislocation of the shoulder, as required for a higher rating 
of 20 percent under this code.  During the January 2002 VA 
examination, the veteran indicated the he initiated his 
flare-ups by overusing his shoulder for over a week at which 
times he would lose function of his shoulder.  An x-ray 
showed that there was no active disease.  At the October 2002 
VA examination, the examination showed that the veteran had 
no objective evidence of pain or discomfort upon movement.  
He had normal range of motion.  Also, there was no tenderness 
upon palpation and there was no loss of mobility.  It was 
also noted that the veteran's shoulders were essentially 
symmetrical.  Accordingly, the veteran does not meet the 
requirements for a 20 percent rating under Diagnostic Code 
5203.      

The Board has also looked at other Diagnostic Codes for 
rating the veteran's right shoulder and they do not provide a 
method for assigning a higher evaluation. The veteran does 
not have ankylosis of the scapulohumeral articulation, his 
arm motion is not limited to shoulder level, and he does not 
have impairment of the humerus.   Therefore, Diagnostic Codes 
5200-5202 are not applicable.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5202 (2004).  Furthermore, the veteran 
does not have limitation of motion involving swelling, muscle 
spasm, or painful motion, nor is there x-ray evidence 
involving 2 or more joint groups.  Diagnostic Code 5003, 
likewise, would not apply to this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).
Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
During the last VA examination in October 2002, there was no 
objective discomfort or pain upon motion.  The veteran had 
normal range of motion.  However, the veteran did indicate in 
his January 2002 examination that he experienced pain and 
loss of function during self-induced flare-ups.  The current 
10 percent evaluation contemplates pain on motion and also 
contemplates exacerbations of the service-connected 
disability.  The Board finds that the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than the impairment already 
contemplated by a schedular disability rating of 10 percent 
that is in effect for his right shoulder disability.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
arthritis of the right shoulder.  There is no objective 
evidence that the disability of the veteran's arthritic right 
shoulder, in and of itself, has caused marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased rating for arthritis of the right 
shoulder, acromioclavicular joint, status post clavicle 
resection, currently evaluated as 10 percent disabling, is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


